Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 8, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  127718(51(54)                                                                                        Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  CHERYCE GREENE, as Personal                                                                                         Justices
  Representative of the Estate of
  Keimer Easley, Deceased,
               Plaintiff-Appellee, 

                                                                    SC: 127718     

  v                                                                 COA: 249113      

                                                                    Wayne CC: 01-125094-NP

  A.P. PRODUCTS, LTD., and REVLON

  CONSUMER PRODUCTS CORPORATION, 

            Defendants-Appellants, 

  and 

  SUPER 7 BEAUTY SUPPLY, INC., 

  f/k/a PRO CARE BEAUTY SERVICE, 

  INC, f/k/a PRO CARE BEAUTY

  SUPPLY, 

               Defendants-Appellees,                 

  and 

  RAANI CORPORATION,

             Defendant. 

  ______________________________________


                On order of the Chief Justice, motions by defendants-appellant and by
  plaintiff-appellee for extension of time for filing their briefs on appeal are considered and
  they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 8, 2006                    _________________________________________
                                                                               Clerk